             Case 18-24057-RAM       Doc 40      Filed 08/27/20   Page 1 of 3




                 IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF FLORIDA
IN RE:
LLUNAISY ACANDA,                                  CASE NO. 18-24057-RAM
Debtor(s).                                        CHAPTER 13




                     NOTICE OF TEMPORARY FORBEARANCE



Bankruptcy Court Claim #:                                                   16-1
Effective Date of Forbearance:                                           08/01/2020
Number of monthly payments in Forbearance:                                    3




THE MONEY SOURCE INC. ("SERVICER") hereby provides notice that due to a
recent financial hardship resulting directly or indirectly from the COVID-19
pandemic, the Debtor has requested, and SERVICER has provided a temporary
suspension of mortgage payments. This short-term relief would be consistent with
the COVID-19 relief available under the Coronavirus Aid, Relief, and Economic
Security (CARES) Act.
During this short-term relief, all terms and provisions of the mortgage note and
security instrument, other than the payment obligations, will remain in full force and
effect unless otherwise adjusted by this court or through a loan modification.
During the forbearance period and up to and including the time when that period
ends, SERVICER will work with the Debtor, the Debtor's attorney (if applicable)
and the bankruptcy trustee on how to address the suspended payments in the long-
term, including obtaining any necessary court consent and approval.




NtcOfTempFBA00                               1                                  2225-N-0256
            Case 18-24057-RAM       Doc 40     Filed 08/27/20   Page 2 of 3




This Notice does not constitute an amendment or modification to the Debtor's plan
of reorganization and does not relieve the Debtor of the responsibility to amend or
modify the plan of reorganization to reflect the forbearance arrangement, if required.
To the extent that this Forbearance is modified, reduced or extended, the SERVICER
will file an additional Notice with the Court.


                                             /s/ Mukta Suri
                                             Mukta Suri
                                             14841 Dallas Parkway
                                             Suite 425
                                             Dallas, Texas 75254
                                             (972) 643-6600
                                             (972) 643-6698 (Telecopier)
                                             E-mail: POCInquiries@BonialPC.com
                                             Authorized Agent for The Money Source
                                             Inc.




NtcOfTempFBA00                            2                                   2225-N-0256
                 Case 18-24057-RAM               Doc 40       Filed 08/27/20        Page 3 of 3



                                          CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before August 27, 2020 via electronic notice unless otherwise stated:

Debtor              Via U.S. Mail
Llunaisy Acanda
19600 NW 41st Avenue
Miami Gardens, FL 33055-1862


Debtors' Attorney
Robert Sanchez, Esq
Attorney at Law
355 W 49 St.
Hialeah, FL 33012

Chapter 13 Trustee
Nancy K. Neidich
PO Box 279806
Miramar, Florida 33027


US Trustee
Office of the U.S.Trustee
51 S.W. First Avenue, Ste. 1204
Miami, Florida 33130

                                                      Respectfully Submitted,


                                                      /s/ Mukta Suri
                                                      Mukta Suri




NOTICE OF TEMPORARY FORBEARANCE (DOCKET) - CERTIFICATE                                                   2225-N-0256
OF SERVICE                                                                                            PCN_COSDflt000
